Citation Nr: 1443023	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to January 1980 and from February 2003 to June 2004.  He had service in Southwest Asia from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

A chronic sleep apnea disability was not manifest during active service and is not shown to have developed as a result of service.


CONCLUSION OF LAW

A chronic sleep apnea disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The Board finds further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  The record was even held open for 60-days to give him the opportunity to submit a favorable medical nexus statement.  No such evidence has been proffered and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In view of the foregoing, the Board finds that here has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

In statements and testimony in support of his claim the Veteran asserted that he has sleep apnea as a result of active service.  He stated that during service in Iraq he was exposed to burn pits, oil field fires, and sand storms, and that he had been told that he snored loudly.  In his June 2011 VA Form 9 he reported that he had not known he had sleep apnea in service, but explained that it was not a disorder his service medical care providers had checked for as a matter of routine examinations.  In a March 2012 statement a fellow serviceman, F.O.H., recalled having served with the Veteran and that while sleeping he had severe snoring problems.  He stated that they constantly had to wake him up due to these symptoms and that they were very concerned about him due to his shortness of breath while sleeping.

Service treatment records are negative for complaint, treatment, or diagnosis for sleep apnea.  The Veteran reported in August 2003 that during his deployment his health had stayed the same or had gotten better.  He denied still feeling tired after sleeping.  In an August 2003 report for medical history he denied having had any weakness or fatigue and again denied having had frequent trouble sleeping.  In a May 2005 report of medical history he denied having had any respiratory problems or frequent trouble sleeping.  A May 2005 examination report revealed normal clinical evaluations of the mouth, throat, lungs, and chest.  

VA treatment records dated in February 2010 noted the Veteran complained of falling asleep easily during the day.  He stated he usually slept seven hours per night and felt refreshed when he woke up, but that he fell asleep easily throughout the day.  He stated his spouse said that he snored loudly and reported that he was not sure if he stopped breathing.  The examiner's assessment included possible sleep apnea.  It was noted his history was concerning for sleep apnea.  He was referred for a sleep study.  An April 2010 polysomnography report included a diagnosis of moderate obstructive sleep apnea.  

Records dated in February 2012 noted the Veteran reported that while he was deployed during active service he had apneic episodes witnessed by bunkmates.  The physician provided the Veteran a statement noting that he was currently being treated for obstructive sleep apnea, that per his history he had witnessed apneic events while deployed to Iraq and that this was one of many symptoms of obstructive sleep apnea, and that he "may or may not" have had undiagnosed obstructive sleep apnea at that time.

VA examination in January 2013 included a diagnosis of obstructive sleep apnea.  The examiner stated the disorder was noted after a sleep study in April 2010 secondary to a history of snoring and hypersomnolence.  It was noted that a review of the Veteran's claims file revealed no complaints of fatigue during active service, but that a buddy statement noted snoring in service.  The examiner noted that snoring in and of itself did not indicate sleep apnea and that the Veteran had a significant delay between discharge and the subsequent diagnosis of obstructive sleep apnea.  His sleep apnea was found less likely to have had its onset while on active duty.

Based upon the evidence of record, the Board finds a chronic sleep apnea disability was not manifest during active service and is not shown to have developed as a result of service.  As the Veteran's sleep disturbance is attributed to a known diagnosis, the provisions of 38 C.F.R. § 3.317 are not applicable.  No competent evidence has been provided indicating a possible relationship between chronic sleep apnea disorders and exposure to burn pits, oil field fires, or sand storms.  The January 2013 VA examiner's opinion is found to be persuasive that the Veteran's sleep apnea was not onset during active service and was first manifest after a significant period of time following his discharge from active service.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record (including the lay reports of environmental exposure and snoring/sleep symptom history), and to have provided adequate rationale for the opinion.  

The Veteran, in essence, contends that his chronic sleep apnea as a result of service in Southwest Asia and that he experienced symptoms associated with sleep apnea, including loud snoring, during active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the determinative matter in this case, whether symptoms observed during service demonstrate the onset of chronic sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chronic sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific medical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board readily acknowledges that lay persons are competent to report symptoms such as snoring, fatigue, interrupted sleep, or daytime somnolence, there is no indication that the Veteran is competent to etiologically link any such symptoms to his current chronic sleep apnea disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the medical evidence of record.  Therefore, service connection for a chronic sleep apnea disability must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for chronic sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


